Citation Nr: 0715273	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-33 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
strain.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The issue of entitlement to nonservice-connected pension 
benefits is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  If VA requires further 
action, it will notify the appellant.  


FINDING OF FACT

The veteran does not have a lumbosacral strain secondary to 
an epidural anesthetic associated with his period of service.


CONCLUSION OF LAW

A lumbosacral strain was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran contends that his lumbosacral strain is secondary 
to an epidural for a left inguinal hernia surgery in service.  

The veteran's service medical records make no reference to 
any complaints, diagnosis, or treatment for any back disorder 
prior to, or after, the hernia repair in service.  

Post-service medical records show the veteran reported low 
back pain in August 2003.  In this regard, the veteran linked 
his back pain to the epidural anesthetic in service.  The 
Board notes that the examiner recorded the veteran's history 
of low back pain dating back to service; however, the Board 
emphasizes that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence.  Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

During a VA compensation examination in November 2004, the 
veteran reported low back pain on a daily basis and periods 
of severe discomfort.  The examiner diagnosed the veteran 
with low back pain as secondary to degenerative disc disease 
and degenerative joint disease (osteoarthritis).  The 
examiner concluded that there is "no connection between the 
spinal anesthesia given via the epidural route and the 
current low back condition which is obviously due to 
degenerative disc disease and osteoarthritis of the lumbar 
spine."  Hence, the VA examiner's findings provide highly 
probative evidence against this claim.

In addition, VA outpatient treatment reports document 
complaints of a lumbosacral strain many years after service.  
In this regard, they note that complaints of lower back pain 
did not begin until August 2003.  Hence, the fact that his 
lumbosacral strain was first identified over 31 years after 
service weighs heavily against the veteran's claim.  See 
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000) 
(holding that such a lapse of time is a factor for 
consideration in deciding a service connection claim.)

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a lumbosacral strain.  Despite the 
veteran's statements that he currently has this condition as 
a result of service, as a layperson without medical expertise 
or training; his statements alone are insufficient to prove 
his claims.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (laypersons are not competent to render medical 
opinions).  Accordingly, VA must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO in September 2002 
and January 2005 (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, VA afforded the veteran an appropriate VA 
compensation examination to determine the etiology of the 
lumbosacral strain.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Entitlement to service connection for a lumbosacral strain is 
denied.


REMAND

The veteran claims entitlement to nonservice-connected 
pension benefits.  Unfortunately, the Board needs additional 
evidence before it can adjudicate the veteran's claim.

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  A veteran meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  VA 
publishes the MAPR in Appendix B of VA Manual M21-1 (M21- 1) 
and is to be given the same force and effect as published VA 
regulations.  38 C.F.R. § 3.21.

The Board notes that the veteran worked as a cook for 
fourteen years until he sustained an injury to his left hand 
in 2001.  The veteran obtained a job from his sister on a 
part-time basis in a day care unit since that injury.  A VA 
outpatient treatment record in April 2005 shows that the 
veteran works as a chef at the Radisson Hotel since February 
2005.  

The Board concludes that a remand is necessary for the RO to 
readjudicate the veteran's claim and to provide a detailed 
accounting and explanation of his income and expenses for the 
purpose of entitlement to payment of pension benefits for his 
initial eligibility period.

In view of the foregoing, to ensure that VA has met its duty 
to assist the veteran in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following 
development:

1.  The RO should compute the veteran's 
medical expenses and annual income, as 
they pertain to VA pension benefits for 
the veteran's initial period of 
eligibility (i.e., beginning in 2002), to 
review the pertinent evidence of record 
and to readjudicate the veteran's claim 
for VA pension benefits.  The RO must 
provide an accounting and explanation for 
any decision made, including the sources 
and the amounts used to compute the 
veteran's outlays for medical expenses and 
annual income with an explanation as to 
why any particular amount is excluded 
therefrom.

2.  When the RO completes the development, 
the RO should review the case on the basis 
of the additional evidence.  In doing so, 
the RO should adjudicate the issue of 
whether the veteran is eligible for 
nonservice-connected pension benefits 
based on income.  If the RO denies the 
benefit sought on appeal, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
(SSOC) and afford the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


